The main objection to the liberation of the applicant is, that the special act, under which he was admitted to *Page 54 
the poor debtor's oath, is unconstitutional and void. The first
ground of this objection is, that it is an assumption of judicial power, forbidden to the General Assembly by the constitution.Taylor  Co. v. Place, 4 R.I. Rep. 324. It certainly does not assume such power over the action in which the applicant has been committed; since that has gone to judgment and execution, and the act does not disturb either. It assumes that the applicant is a tort debtor, lawfully committed to jail on execution, and proposes to relieve him from imprisonment, if unable to satisfy the execution, upon like terms extended by the law to poor contract debtors, who, by taking the poor debtor's oath, have given satisfactory evidence of their inability to pay. Nor, as we construe it, does the act compel the justices to administer the oath to the applicant, but merely confers upon them the jurisdiction so to do, leaving all questions as to the legality of the act, or of their doings under it, as open to them as they are to us; and, hence, is as purely legislative in its nature, as the general act empowering them to administer the poor debtor's oath to poor debtors by contract. All judicial discretion over the matter of the application, is reposed in the justices, and the whole force of the act is spent, in enabling them to exercise it, according to law, in this particular case. Any other construction of it, would confound all distinctions between acts judicial, and acts legislative, in their character. Taylor Co. v. Place, 4 R.I. Rep. 332-336, and cases cited; Picquet,appellant, c., 5 Pick. 65.
The second ground of objection to this special act, that it contravenes the fifth section of the declaration of rights, prefixed to our constitution, — which, in substance, guarantees to every person in the State a remedy for injuries " conformably to the laws," — assumes that the act in question is no law — in the sense of this section — an assumption that would render void every private act whatsoever. We think that this presses the meaning of the clause much further than was designed. Although, in a free government, every man is entitled to an adequate legal remedy for every injury done to him, yet the form and extent of it is necessarily subject to the legislative power; and, certainly, *Page 55 
no one has yet supposed that a creditor had a vested interest in the imprisonment of his debtor for life, to enforce the payment of his debt. In every civilized government where such a remedy exists at all, it is alleviated and terminated in some way, according to circumstances, as humanity and justice require; and every one who employs the remedy, employs it with the knowledge that the imprisonment of a debtor, whether for contract or tort, is subject to this legislative discretion. The whole system of insolvent and poor debtor laws is based upon this idea; and the extension of either, to the relief of one imprisoned for debt of any sort, has never been supposed to interfere with any vested right of the creditor, or to impair the obligation of his contract with the debtor. Sturges v. Crowninshield, 4 Wheat. 122, 200; Mason v. Haile, 12 Ib. 370. In the latter case, it will be noticed, that the act in question was a special one of the General Assembly of this State, reviving a repealed insolvent act in favor of an imprisoned debtor.
These cases dispose, too, of the fourth ground of objection to this act, that it impairs the obligation of the contract of the judgment, within the inhibition of the constitution of this State, and of the United States. A judgment in an action for a tort, however, is not a contract any more than the cause of action was; but follows the nature of the cause, as a judgment in an action of contract does. If it had been, a release of the debtor from imprisonment, upon the taking of the poor debtor's oath, could not impair it, as long as, in this case, a full remedy is left against the property of the debtor, present and to be acquired. Sup.
The last objection to this act is, that it contravenes the second section of article X. of the constitution of this State, declaring that " the several courts shall have such jurisdiction as may, from time to time, be prescribed by law." For the reasons above given, we see no reason to doubt the legality of the special act in question, or that the justices were, on that ground, empowered, under the clause of the constitution just recited, to exercise the additional jurisdiction conferred by it.
The remaining objection to the liberation of the applicant under the discharge granted to him by the justices, that his *Page 56 
second citation did not recite " some change of circumstances after the taking out of the first citation," as required by the Revised Statutes, Ch. 198, § 17, is not supported by the section referred to. The first citation was neither "withdrawn" by the applicant, nor "tried" by the justices; but dismissed by the justices for want of jurisdiction over a commitment for tort, to remedy which want of jurisdiction the special act was passed. This was not so much a "change of circumstances" in the applicant, as of the jurisdiction of the justices. See Angell
v. Robbins and others, 4 R.I. Rep. 493, 505, 506; Eastwood v.Schroeder and others, 5 Ib. 388, 390-393.
For these reasons, we overrule the objections to the liberation of the applicant, and order that the rule to show cause upon the keeper of the Providence county jail be made absolute, and that a writ of habeas corpus issue to him, to bring up the applicant for his discharge.